Citation Nr: 1611693	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-15 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a fibromyalgia cyst.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Entitlement to special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that in July 2015, the RO granted, in part, special monthly compensation (SMC) based on housebound status, effective August 15, 2014, and denied SMC based on the need for regular aid and attendance.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In his VA Form 9, the Veteran indicated that he wished to have a Travel Board hearing at his local VA office.  See June 2012 VA Form 9.  During that same month, the RO sent the Veteran a letter acknowledging his Travel Board hearing request.  In February 2015, a letter was sent to the Veteran notifying him that he had been placed on the list of persons wanting to appear for an in-person hearing before the Board.  In response, the Veteran indicated that instead of a Travel Board hearing, he wished to have a Board videoconference hearing.  An August 2015 Report of General Information and a September 2015 letter to the Veteran shows that an unsuccessful attempt was made to contact the Veteran concerning his Travel Board hearing that would be scheduled some time between December 7, 2015 to December 11, 2015.  In October 2015, the Veteran received a similar letter notifying him that he had been docketed for a Travel Board hearing at the Roanoke RO and that he would receive a letter at a later date confirming the date and time of his scheduled Board hearing.  In November 2015, the Veteran was notified that he was scheduled to appear for a Travel Board hearing on December 10, 2015.  However, he failed to appear.  Upon review of the claims file, the record shows that the October 2015 notice letter was returned to the VA as the envelope was stamped "returned to sender" and it appears that the Veteran did not receive notification of the Travel Board hearing.

Resolving all doubt in favor of the Veteran, the Board finds that the hearing notification was mailed to an incorrect address.  Therefore, the Board finds that good cause has been shown for failure to report to the scheduled Travel Board hearing.  See 38 C.F.R. § 20.702(c)(2).  Considerations of due process mandate that the Board not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).  Additionally, the Veteran now ought to be afforded an opportunity for a Board videoconference hearing per his request in February 2015.

The Board notes that the Veteran has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"); see also Wood v Derwinski, 1 Vet. App, 190, 193 (1991).  Therefore, the Veteran is hereby notified that if he fails to appear for his Board hearing without good cause, his request for such hearing will be considered to be withdrawn, and his claims will be decided without the evidence that would have been generated by the Travel Board hearing, which could result in the denial of his claims.  See 38 C.F.R. § 20.702(d).

Accordingly, the case is REMANDED for the following action:

After determining the Veteran's current correct address, schedule the Veteran for a live videoconference hearing before the Board at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R.             § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




